El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En la noche del 11 de noviembre de 1932 el apelante, Sixto Rivera, y Antonio Delgado sostenían una riña en la plaza José de Diego de Yabucoa, y en ese instante se apro-ximó al sitio del suceso Antonio López, Policía Insular, y ocupó un revólver, procediendo luego a formular denuncia contra Antonio Delgado y Sixto Rivera por alteración de la paz, y contra Rivera por portar armas. La corte declaró culpable al acusado de este último delito, imponiéndole treinta días de cárcel. Contra esta sentencia interpuso recurso de apelación el referido Sixto Rivera, alegando que la corte inferior erró al apreciar la prueba y actuó movida por pasión, prejuicio y parcialidad. Declararon en este caso, de parte' *152del fiscal, cuatro testigos: Antonio López, Policía Insular, Antonio Delgado, José Piol y Cruz Alicea; y de parte de la defensa, Inocencio González, Agustín Delgado y el acusado Sixto Bivera.
El policía Antonio López declaró que en la noche del 11 de noviembre de 1932 vió a dos hombres peleando en la plaza José de Diego, de Yabucoa; que uno de ellos era el apelante y el otro Antonio Delgado; que este último mani-festó al testigo que el' apelante tenía un revólver y que cuando los contendientes se levantaron del suelo el policía ocupó un revólver que extrajo del bolsillo trasero del pan-talón del acusado. Antonio Delgado declara que tuvo un disgusto personal con el acusado, que resbalaron y cayeron al suelo, aglomerándose allí muchísima gente que se metie-ron por el medio para separarlos; que entonces el guardia López los arrestó a los dos y los llevó al depósito; que no puede decir si se le ocupó un revólver al acusado, porque en el “revolú” en que estaban no podía precisar; que no le dijo al policía que el acusado tuviese un revólver. José Fio! declara que cuando Antonio Delgado y el acusado se aga-rraron y se fueron al suelo, vino el policía Antonio López, los levantó, y al levantarlos había un revólver en el suelo y lo recogió; que no vió que el policía sacase el arma de un bolsillo del acusado, pero que es cierto que se ocupó un re-vólver que el referido policía recogió del suelo. Cruz Alicea declara que el acusado y Antonio Delgado se fueron a las manos y cayeron al suelo; que entonces llegó el policía Ló-pez, lo levantó y cuando lo levantó había un revólver debajo de él y el policía lo agarró y se lo llevó para el cuartel; que no sabe nada más de eso. Inocencio González, testigo de la defensa, declara que se dirigió al sitio donde estaban Antonio Delgado y el acusado y vió al policía Antonio López separándolos; que el policía encontró un revólver que re-cogió del suelo; que no vió que registrara al acusado Sixto Bivera y que el único revólver que allí se ocupó fué el que estaba en el suelo. Agustín Delgado declara que vió cuando *153se emburujaron Antonio Delgado y el acusado, cayendo de-bajo don Sixto y encima Antonio; que casi al momento llegó el policía y los separó y recogió un revólver que quedaba al lado de un poste en el suelo. El acusado Sixto Rivera declara que tuvo una lucha con Antonio Delgado, que caye-ron al suelo y tuvo la mala suerte de caer debajo; que ha-bía varios amigos que trataron de separarlos y que en eso llegó el policía López, quien contribuyó a levantarlos, dieién-dole al acusado que siguiera para la cárcel; que el policía no le ocupó revólver alguno ni lo registró tampoco; que él notó que el referido policía, como a una distancia de dos metros y pico, se bajó y cogió un revólver y que ese revólver no era suyo.
Esta fue en síntesis la prueba practicada con respecto a la ocupación del revólver por el policía Antonio López. El tribunal inferior, al dictar sentencia, se expresó en los si-guientes términos:
“La corte no tiene motivo, a pesar de lo declarado, para dudar de la declaración del policía denunciante en este caso, Sr. Antonio López, a quien da pleno crédito, concediendo plena veracidad a su declaración, y le declara a usted, Sr. Rivera, culpable del delito de portar armas y le impone treinta días de cárcel.”
Este es un caso puramente de apreciación de prueba. El tribunal a quo creyó la declaración del policía López y no pa-rece que estuvo desacertado. Todos los testigos, con excep-ción de Antonio Delgado, que no pudo precisar si el guardia López ocupó un revólver al acusado, están conformes en que había allí un revólver. La única diferencia estriba en que Antonio López afirmó que lo extrajo del bolsillo del acusado y los testigos de la defensa y algunos de la acusación decla-ran que el revólver fué hallado en el suelo. Tomando como base la declaración de estos testigos es lógico asumir que el revólver, encontrado en el mismo sitio donde ocurría la riña, procedía de uno de los dos contendientes. De haber apa-recido en el suelo porque se le cayó a uno de ellos, natural es que el policía hubiese tratado de averiguar cuál de los dos *154lo portaba. Si como dicen algunos testigos el revólver fué recogido del suelo, tendremos que este policía, sin detenerse a investigar y sin razón alguna, escogió caprichosamente a Sixto Rivera para acusarlo de portar el arma ocupada. En-tre ambas versiones nos parece que la del policía es la más creíble. Así lo entendió la corte inferior, dándole completo crédito a su testimonio. No se ha demostrado que dicho tribunal actuara movido por pasión, prejuicio o parcialidad y debe, por lo tanto, confirmarse la sentencia apelada.